Detailed CorrespondenceNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 6 and 8 “…the object…” (lines 2, respectively) lacks antecedent basis. Not clear which ‘object’ is referred to as such has not previously been identified.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 7, 11 – 13, and 15 are rejected under 35 U.S.C. 102(a)(!) as being anticipated by  U.S. Pub. No. 2017/0186251 A1 to Lee (“Lee”).

Regarding claim 1, Lee teaches a vehicle, comprising: a first operation section (ignition key hole-inherent feature of figs. 1-2) that allows operation of the vehicle without software (typical vehicle keys require no software – note also ¶0005); a second operation section capable of operating the vehicle by using software (second [access] operation allows for use of smart keys which require software – note also ¶¶0005, 0016, 0086); 5a communicator (250) that communicates with an apparatus outside (external) of the vehicle (see fig. 3; ¶0053 at least); and a stop switch that is provided physically and operable to stop operation (when inserted in the key hole) of the second operation section without software (¶¶0005 at least).

Regarding claim 2, Lee’s teaching, wherein 10the stop switch is a start switch of the vehicle, the stop switch functions as the start switch in a first operation mode of the start switch, and the stop switch functions as the stop switch in a second operation mode of the start switch (¶0005 at least).

Regarding claim 3, Lee teaches of the limitations including the switch being two-stage (¶0095 at least).

Regarding claim 4, Lee’s teaching, wherein how to cause the start switch to function (through user manipulation) as the stop switch is displayed on a display (214)  mounted on the vehicle (fig.¶¶0053, 0055, 0070, 0074).

Regarding claim 5, Lee’s teaching, wherein a part of the second operation 25section that performs an operation which affects a driving operation of the vehicle is excluded from a part whose operation is to be stopped (the second operation [with the smart key] operates independently the first [with the ‘ignition’ key]; ¶0005).

Regarding claim 6, Lee’s teaching, wherein the part of the second operation section excluded from the object whose operation is to be stopped includes at least one of an internal combustion engine control apparatus (the engine is not explicitly shown; note however ¶¶0005, 00071, 0080 referencing the engine) a headlight control apparatus (headlight apparatus is supported by fig. 1 at least), an airbag 5control apparatus (inherent feature of vehicle in fig. 1), a wiper control apparatus (wiper apparatus is supported by fig. 1), a hazard lamp control apparatus (inherent 

Regarding claim 7, Lee’s teaching, wherein the second operation section is capable of operating (starting) the vehicle independently of operation by a driver (by remote control signal or smart keys; ¶¶0005, 0071, 0124).

Regarding claim 11, Lee’s teaching, wherein the first operation section is a steering system including a steering wheel, a steering shaft, a tie rod, a pinion gear, a rack, 21a knuckle arm, and a wheel (see fig. 1; ¶¶0052, 0056, 0070).

Regarding claim 12, Lee’s teaching, wherein the communicator performs radio communication (WCMA) via the Internet connection with the apparatus outside of the vehicle (¶¶0053, 0099 at least).

Regarding claim 13, Lee’s teaching, wherein the vehicle is any one of a gasoline vehicle, a diesel vehicle, a hybrid vehicle (HV), a plug in 

Regarding claim 15, Lee teaches a stop switch apparatus to be mounted on a vehicle, the vehicle including a 15first operation section (ignition key hole-inherent feature of figs. 1-2) that allows operation of a vehicle without software (typical vehicle keys require no software – note also ¶0005), a second operation section capable of operating the vehicle by using software (second [access] operation allows for use of smart keys which require software – note also ¶¶0005, 0016, 0086), and a communicator (250) that communicates with an apparatus outside of the vehicle (see fig. 3; ¶0053 at least), the stop switch apparatus comprising: a stop switch provided physically and 20a hardware logic circuit (when inserted in the key hole) that stops operation of the second operation section without software when the stop switch is operated (¶0005).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of U.S. Pub. Mo. 20180328269 A1 to Aoyagi et al (“Aoyagi”).

As discussed above, Lee teaches all of the limitations of the base claim including those of the dependent claim except for the explicit inclusion of a negative pressure electric pump.

However, Aoyagi teaches, in a vehicular environment (¶0023), including a negative pressure electric pump (¶¶0028, 0031, 0032).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee’s teaching by including a negative pressure electric pump as evidenced by Aoyagi in order to ensure supercharging responsiveness.
s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 3 above and further in view of U.S. Pub. No. 20160124579 A1 to Tokukate (“Tokukate”).

As discussed above, Lee teaches all of the limitations of claims 1 and 3, but is not explicit on the second stage pressing operation being larger than the first stage operation.

However, Tokukate teaches, in an analogous art of two-stage switch, such a switch is known to operate wherein a second stage pressing operation being larger (based on predetermined pressing time) than the first stage operation (¶¶0054, 0072, 0074).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee’s teaching by including second stage pressing operation being larger than the first stage operation as evidenced by Tokukate in order to allow for proper operation with a specific time interval.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee over claims 1 and 3 above.

As best understood, the limitations of claim 14 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as Lee has been shown to teach all of the structural features of a two-stage switch that would perform the claimed operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668